 1                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                    )
     JULIO CESAR GUTIERREZ-JARAMILLO, )            Case No. CV 19-5126-JEM
12                                    )
                       Petitioner,    )
13                                    )            JUDGMENT
                v.                    )
14                                    )
     C. SWAIN, Warden,                )
15                                    )
                       Respondent.    )
16                                    )
17         In accordance with the Memorandum Opinion and Order filed concurrently herewith,
18         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
19

20   DATED: April 9, 2020                               /s/ John E. McDermott
                                                       JOHN E. MCDERMOTT
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
